DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s election of claims 11-47 to species II is acknowledged and claims 1-10 are withdrawn as non-elected without traverse.  Applicant’s reply also included amendments to claims 29 and 46 and presented new claims 48-62 such that claims 11-62 are pending. 
It is noted that this application is filed as a continuation of 15/722,691. However, this application repeats a substantial portion of prior Application No. 15/722,691 filed 10/2/2017, and adds disclosure not presented in the prior application (Claim 11, 29, and 46 recite the yoke is adapted to not extend below a transverse plane generally corresponding to the diaphragm of the body. Additional added disclosure in the claims is set forth in the 112a section below). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Information Disclosure Statement
	The IDS of 12/15/2021 has been considered. Note that US 4700407 (Mattila) is lined-through as the subject matter is not related to that of the present application. 
Specification
The amendment filed 12/10/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amended abstract adds new subject matter as follows: “the front or the 
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: after “2017” in Paragraph [0001] insert: --now US 10,568,373--.
Appropriate correction is required. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitations of claim 26 in combination with the limitations of claim 11 are not found in the specification.

Claim Objections
Claims 27, 47, and 62 are objected to because of the following informalities: claim 27 recites “the garment is void of any fastener”; however, claim 13 recites “the unitary sleeved partial undershirt is void of any fastener.” Claims 13 and 27 are reciting essentially the same limitations since the garment is set forth in independent claim 11 as being the unitary sleeved partial undershirt. Claim 47 appears to include a typographical error in that the preamble recites “A one-piece garment configured to provide support to a pair of compressive sleeves when worn by a user”.  Is “a pair of compressive sleeves” supposed to be “a wearer’s arms”? For claim 62, line 1 recites “The hooded sleeved partial undershirt of claim 16.”. However, this preamble is not consistent with that of claim 16: “The garment”.  Appropriate correction is required.
Drawings
undershirt torso edge of the yoke extends continuously and non-separably about the undershirt torso opening between the proximal ends of the first and second sleeves and extends from the undershirt neck edge no further than points of the proximal ends of the first and second sleeves that are distal-most from the undershirt neck opening (claim 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims 11-46 and 48-62 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 11, 29, and 46 recite the front of the yoke is adapted to not extend below a transverse plane generally corresponding to the diaphragm of the body or the front or the back regions of the yoke are configured to not extend below a transverse plane generally corresponding to the diaphragm of the body.  Claims 15, 34, and 51 recite each of the first and second sleeves of the unitary sleeved partial undershirt extends further than 16 inches from the yoke. Claims 23, 42, and 58 recite the first and second sleeves of the sleeved partial undershirt have a dimension across the proximal end of between 5 and 9 inches.  Claims 20 and 55 recite the first and second sleeves of the undershirt are sized to conform to arms of the wearer and to provide a light compressive fit. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-62 recites the limitation "the front of the yoke".  There is insufficient antecedent basis for this limitation in claims 11, 29, and 46. The independent claims 11, 29, and 46 recite “a yoke including a front yoke portion, a back yoke portion” and it’s not clear what “the front of the yoke” is referring to. This limitation will be interpreted as reciting the “front yoke portion”. Please provide clarification. Claim 15 recites the first and second sleeves of the undershirt extends further than 16 inches from the yoke and the yoke is set forth in claim 11 as including “a front yoke portion, a back yoke portion” such that it’s not clear which portion of the yoke the extent of each of the first and second 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 18-21, 25, 27-29, 32-34, 38-40, 44, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Greenblat (U.S. 8,365,313) in view of Birmingham (U.S. 2010/0017937). . 
Claims 11, 24, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (U.S. 7,429,206) in view of Birmingham. Perry discloses the invention substantially as claimed. Perry teaches a garment 10b (Fig.4) configured to provide sleeves to a user when used independently or when worn in combination with a sleeved or sleeveless garment, the garment comprising a unitary sleeved partial undershirt (garment of Figure 4 is considered as an undershirt and disclosed as intended to be worn with sleeveless tops, dresses or other garments and concealing a woman’s arms wherein the unitary sleeved partial undershirt includes tubular first and second sleeves 20 each having a respective proximal end and a respective distal end, each having a tubular construction between its proximal and distal ends that is void of any fastener (no fastener is shown or disclosed with regard to Fig.4), wherein, when the sleeved partial undershirt is worn under the outer garment, the distal ends of the first and second sleeves extend through and beyond the first and second outer garment arm openings, respectively, such that the comfort of sleeves are provided to the user, a yoke including a front yoke portion 14, a back yoke  portion 70, an undershirt neck edge defining an undershirt neck opening (defined by 22,24), and an undershirt torso opening edge 36 and shown in Figs. 1 and 2 defining an undershirt torso opening, wherein the yoke extends continuously and non-separably between the first and second sleeves. Perry . 
Claims 16, 22, 36, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Greenblat in view of Birmingham as applied to claims 11 and 29 above, and further in view of Jones (U.S. 2008/0047044). Greenblat discloses the invention substantially as claimed. However, Greenblat doesn’t teach a hood extending from the undershirt neck edge or portions of the undershirt around the proximal ends of the first and second sleeves comprise a material that is more stretchy than other portions of the undershirt.  Jones teaches a sleeved garment with a hood 25 extending from a neck opening of the garment for covering the wearer’s head. Jones’ garment 10 is made from combinations of materials i.e. the back portion may be elastic and the arm portions formed from a different material as in paragraphs 33 and 34 and the elastic material can absorb tension when the wearer crosses their arms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Greenblat to provide a hood extending from the undershirt neck edge in that Jones teaches that it’s known in the art to provide a torso garment with a hood and the hood would protect the wearer’s head.  It also would have been obvious to modify Greenblat to form portions of the undershirt around the proximal ends of the sleeves to comprise a material that is more stretchy than other portions of the undershirt in the portions around the proximal ends of the sleeves could absorb tension involved in stretching or extending the arms when wearing the undershirt. 
Claims 17 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Greenblat in view of Birmingham as applied to claims 11 and 29 above, and further in view of Hunt (U.S. 2004/0199976). Greenblat discloses the invention substantially as claimed. However, Greenblat doesn’t teach a zipper or buttons at the undershirt neck edge. Hunt teaches  a garment 110 in par.33 having a zipper 122 at the undershirt neck edge to close the front portion of the garment to a desired degree. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to . 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Birmingham as applied to claim 11 above, and further in view of Gucciardi et al. (U.S. 2016/0000150). Perry discloses the invention substantially as claimed. However, Perry doesn’t teach the first and second sleeves of the sleeved partial undershirt have a dimension across the proximal end of between 5 and 9 inches. Gucciardi teaches a shirt with a proximal sleeve end dimension at 6 of from about 4 to about 10 inches as in Fig.4 and par. 41. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Perry’s proximal sleeve end dimension to form between 5 and 9 inches in that Gucciardi teaches this range of values is known in the art as suitable for the proximal sleeve end to fit a range of wearer sizes. 
Claims 11, 26, 29-35, 38, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (U.S. 5,720,044) in view of Birmingham. Robinson discloses the invention substantially as claimed. For claims 11 and 29, Robinson teaches a garment 10 configured to be provide sleeves to a user when used independently or when worn in combination with a sleeved or a sleeveless garment, the garment comprising a unitary sleeved partial undershirt wherein the undershirt includes tubular first and second sleeves 18L,R each having a respective proximal end and a respective distal end, each having a tubular construction between its proximal and distal ends that is void of any fastener, wherein when the sleeved partial undershirt is worn under the outer garment, the distal ends of the first and second sleeves extend through and beyond the first and second outer garment arm openings, respectively, such that the comfort of sleeves are provided to the user, and a yoke including a front yoke portion 20, a back yoke portion 22, an undershirt neck edge 12 defining an undershirt neck opening, and an undershirt torso opening edge defining an undershirt torso opening 28T, wherein the yoke extends continuously . 
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Birmingham as applied to claim 29 above, and further in view of Gucciardi ‘150. Robinson discloses the invention substantially as claimed. However, Robinson doesn’t teach the first and second sleeves of the sleeved partial undershirt have a dimension across the proximal end of between 5 and 9 inches. Gucciardi teaches a shirt with a proximal sleeve end dimension at 6 of from about 4 to about 10 inches as in Fig.4 and par. 41. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Robinson’s proximal sleeve end dimension to form between 5 and 9 inches in that Gucciardi teaches this range of values is known in the art as suitable for the proximal sleeve end to fit a range of wearer sizes.
Claims 46, 48-51, 53-57, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Greenblat in view of Birmingham and Jones ‘044. Greenblat teaches a sleeved partial undershirt 100 configured to be worn as an outer garment or for ease of wearing beneath an outer garment having first and second outer garment arm openings, wherein the unitary sleeved partial undershirt comprises tubular first and second sleeves 106 each having a respective proximal end and a respective distal end, each having a tubular construction between its proximal and distal ends, wherein the first and second sleeves 106 are sized to conform to contours of arms of the wearer along the lengths of the first and second sleeves, and wherein, when the sleeved partial undershirt is worn under an outer garment, the distal ends of the first and second sleeves extend through and beyond the first and second outer garment arm openings, respectively, such that a layered garment arrangement with a sleeved base layer is provided. Greenblat’s undershirt includes a yoke including a front yoke portion 104, a back yoke portion 102, an undershirt neck edge defining an undershirt neck opening, and an undershirt torso . 
Claims 46, 47, 59, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Birmingham and Jones.  Robinson discloses the invention substantially as claimed. Robinson teaches a sleeved partial undershirt 10 configured to be worn as an outer garment or for ease of wearing beneath an outer garment having first and second outer garment arm openings, wherein the unitary sleeved partial undershirt comprises tubular first and second sleeves 18L,R each having a respective proximal end and a respective distal end, each having a tubular construction between its proximal and distal ends and each having a length, wherein when the sleeved partial undershirt is worn under an outer garment, the distal ends of the first and second sleeves extend through and beyond the first and second outer garment arm openings, respectively, such that a layered garment arrangement with a sleeved base layer is provided, a yoke including a front yoke portion 20, a back yoke portion 22, an undershirt neck edge defining an undershirt crew-style neck opening and an undershirt torso opening edge 28T defining an undershirt torso opening, wherein the yoke extends continuously and non-separably between the first and second sleeves 18L,R, and the front or back regions of the yoke are configured to not extend below a transverse plane generally corresponding to the diaphragm of the body. Robinson’s sleeves are attached to the yoke by seams as shown in the drawings. Robinson’s undershirt torso opening edge 28T of the yoke extends continuously and non-separably about the torso opening between the proximal ends of the first and sleeves and extends from the neck edge no further .  
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Birmingham and Jones as applied to claim 46 above, and further in view of Hunt ‘976. Robinson discloses the invention substantially as claimed. However, Robinson doesn’t teach a zipper or buttons at the undershirt neck edge. Hunt teaches a garment 110 in par.33 having a zipper 122 at the undershirt neck edge to close the front portion of the garment to a desired degree. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Robinson’s undershirt to provide a zipper at the undershirt neck edge in that Hunt teaches an analagous garment having a zipper at the neck edge which would allow for selected closing and opening of the undershirt at its front. 
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Greenblat in view of Birmingham and Jones as applied to claim 46 above, and further in view of Gucciardi ‘150. Greenblat discloses the invention substantially as claimed. However, Greenblat doesn’t teach the first and second sleeves of the sleeved partial undershirt have a dimension across the proximal end of between 5 and 9 inches. Gucciardi teaches a shirt with a proximal sleeve end dimension at 6 of from about 4 to about 10 inches as in Fig.4 and par. 41. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Greenblat’s proximal sleeve end dimension to form between 5 and 9 inches in that Gucciardi teaches this range of values is known in the art as suitable for the proximal sleeve end to fit a range of wearer sizes.
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732